RECEIVED

 

MAY 15 2019 UNITED STATES DISTRICT COURT
Moore, CLERK WESTERN DISTRICT OF LOUISIANA
wesTeny DISTRICT GF LOUISIANA ALEXANDRIA DIVISION
SREAM INC, CIVIL ACTION NO. 1:17-CV-01201
Plaintiff
VERSUS JUDGE DRELL
A&M OF CENLA INC, MAGISTRATE JUDGE PEREZ-MONTES
Defendant
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that Sream’s Complaint is DISMISSED WITHOUT
PREJUDICE pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

THUS ORDERED AND SIGNED in Chambers at 124A, ouisiana, on this

7 /
/ aay of May, 2019.

 

DEE D-DRELL, JUDGE >
UNITED STATES DISTRICT COURT
